IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                      May 8, 2003 Session

              JOHN HANNAH, JR. v. LINDSAY CRUSSELL, ET AL.

                        Appeal from the Circuit Court for Knox County
                                         No. 1-134-02

                                       FILED JUNE 30, 2003

                                  No. E2002-02475-COA-R3-CV




CHARLES D. SUSANO, JR., J., concurring in part and dissenting in part.


         The trial court expressed its conclusion that there was “no just reason for delay,” Tenn. R.
Civ. P. 54.02, in entering a final judgment with respect to the plaintiff’s claim against his uninsured
motorist carrier. This prompted the court to certify its judgment as final, thus ostensibly conferring
jurisdiction on the Court of Appeals to review the propriety of the grant of summary judgment in
favor of State Farm. See Tenn. R. App. P. 3(a) and Tenn. R. Civ. P. 54.02. The trial court did not
make specific factual findings to support its conclusory “no just reason for delay” determination.
The Supreme Court in Harris v. Chern, 33 S.W.3d 741 (Tenn. 2000) has clearly stated that such
specific findings are “preferabl[e].” Id. at 745, n.3. I agree with what I perceive to be the majority’s
conclusion that the trial court abused its discretion when it directed the entry of the summary
judgment as final. It seems to me that a grant of summary judgment to an uninsured motorist carrier
based upon a clear showing that the facts do not presently implicate the claimant’s uninsured
motorist coverage should, in almost all cases, remain in a non-final status while the underlying
litigation is still pending. This would permit the trial court to vacate the judgment in the event the
defendant’s liability insurance carrier goes into bankruptcy during the pendency of the case or in the
event, for some other reason, the facts change so as to implicate the uninsured motorist coverage.
This is not to suggest that there would not be other ways to correct what subsequently turns out to
be an improper grant of summary judgment; but obviously it would be easier to accomplish this
objective, at least during the pendency of the underlying proceedings, if the grant were not final.

        While I am inclined to agree with the majority’s conclusion that the grant of summary
judgment was appropriate in this case, I must dissent from the majority’s decision to reach this issue.
This is because I have serious reservations as to our jurisdiction to address this matter. It seems to
me that the trial court’s error in directing the entry of a final judgment negates our jurisdiction,
which, of course, is based solely upon that direction.
       I would remand for further proceedings, but decline to address the propriety of the summary
judgment grant in this case. I am uncomfortable in deciding this case on the merits while at the same
time deciding that this litigation is not properly before us.




                                                      ______________________________
                                                      CHARLES D. SUSANO, JR., JUDGE




                                                -2-